DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Feb. 25, 2022, the applicants have canceled claims 10 and 17-30.
3. Claims 1-9, 11-16 and 31-34 are pending in the application.

                              EXAMINER’S        COMMENT
4. Claims 1-9, 11-16 and 31-34, renumbered as claims 1-19, are allowed since the applicants have amended claims to overcome enablement rejection and furthermore, due to their persuasive arguments regarding prior art rejection. The examiner agrees with the applicant’s arguments that the compound of instant claim 3 differs in structure from compound of example 126 of U.S. Patent 9,611, 267 by having hydroxy group at 4th position of the 1,3-diazine ring. Therefore, all rejections are withdrawn.

5. The drawings are accepted.

6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                      /CHARANJIT AULAKH/                                      Primary Examiner, Art Unit 1625